The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed field effect transistor including the top surface of the substrate adjacent to the fin base includes at least one round type groove, the groove includes a convex portion, the convex portion  extends along or parallel to the at least one fin portion as recited in claims 49, 56, 62, 80; or the top surface of the substrate includes at least one groove, the groove includes a convex portion and a concave portion, the convex portion  extends parallel to the at least one fin portion as recited in claim 90.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:

/LEONARDO ANDUJAR /			
Primary Examiner			
CRU, AU 3991	


/T.M.S/Supervisory Patent Examiner, Art Unit 3991